IN THE SUPREME COURT OF THE STATE OF NEVADA


                UNITE HERE HEALTH; AND NEVADA        No. 82467
                HEALTH SOLUTIONS, LLC,
                           Appellants,
                                   vs.
                THE STATE OF NEVADA                    FILED
                COMMISSIONER OF INSURANCE,
                BARBARA D. RICHARDSON, IN HER
                OFFICIAL CAPACITY AS STATUTORY
                RECEIVER FOR DELINQUENT
                DOMESTIC INSURER; NEVADA
                HEALTH CO-OP; AND GREENBERG
                TRAURIG, LLP,
                           Res • ondents.
                UNITE HERE HEALTH, A MULTI-          No. 82552
                EMPLOYER HEALTH AND WELFARE
                TRUST, AS DEFINED IN ERISA
                SECTION 3(37); AND NEVADA
                HEALTH SOLUTIONS, LLC, A
                NEVADA LIMITED LIABILITY
                COMPANY,
                           Petitioners,
                                  vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE TARA
                D. CLARK NEWBERRY, DISTRICT
                JUDGE,
                           Respondents,
                                  and
                THE STATE OF NEVADA
                COMMISSIONER OF INSURANCE,
                BARBARA D. RICHARDSON, IN HER
                OFFICIAL CAPACITY AS STATUTORY
                RECEIVER FOR DELINQUENT
                DOMESTIC INSURER; NEVADA
                HEALTH CO-OP; AND GREENBERG
SUPREME COURT
     OF
                TRAURIG, LLP,
   NEVADA


a 1947A en
                                   Real Parties in Interest.

                                             ORDER OF DISMISSAL

                               Pursuant to the stipulation of the parties, and cause appearing,
                    this appeal and original petition for a writ of mandamus are dismissed. The
                    parties shall bear their own costs and attorney fees. NRAP 42(b).
                               It is so ORDERED.




                    cc:   Hon. Tara D. Clark Newberry, District Judge
                          Bailey Kennedy
                          Lewis Roca Rothgerber Christie LLP/Las Vegas
                          Jenner & Block/Chicago
                          Greenberg Traurig, LLP/Las Vegas
                          Jenner & Block/Los Angeles
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA


(0) 1447A <51allo
                                                         2